Exhibit 10.10

AMENDMENT

The Mead Corporation Restricted Stock Plan

The following resolution was adopted by the Board of Directors of MeadWestvaco
Corporation on January 23, 2007:

FURTHER RESOLVED, that The Mead Corporation Restricted Stock Plan shall be
revised by amending Article IV. Section 1, Adjustments Upon Changes in
Capitalization, to read as follows:

“Upon any change in the outstanding Shares by virtue of a share dividend or
split, recapitalization, merger, consolidation, combination or exchange of
shares or other similar change, the number of Restricted Shares which may be
granted under the Plan (or the class of shares which may be granted as
Restricted Shares) shall be adjusted on an equitable basis by the Committee.
Unless the Committee shall otherwise determine, any securities and other
property received by a Participant in connection with or as a result of any such
change with respect to Restricted Shares (excluding dividends paid in cash)
shall be subject to the restrictions then applicable to Restricted Shares under
the Plan (including forfeiture), and shall be deposited promptly with the
Company to be held in custody until the restrictions cease to apply to the
Restricted Shares to which such securities or other property relates.

Notwithstanding the foregoing, however, in the event any rights to purchase
Shares are issued pursuant to the Company’s Shareholder Rights Plan (or any
successor plan) with respect to Restricted Shares, such rights shall cease to be
subject to the restrictions applicable to the underlying Restricted Shares at
such time, if any, as such rights become exercisable.”